Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 4, 5, 7-11, 13, 14, 16, 17, and 19-22 remain pending in the application, of which claims 10, 11, 13, and 14 are withdrawn. As such, the claims being examined are claims 1, 2, 4, 5, 7-9, 16, 17, and 19-22.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the  manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process  of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 16, and depending claims 17 and 19-21, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, while providing support for the placing of a cement comprising a cellulose additive in a well or the placing of a spacer comprising a cellulose additive in a well, does not reasonably provide support for the placement of both a spacer fluid and cement composition wherein both the spacer and the cement comprise a cellulose additive, i.e., each are distinct fluids (and each 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 16, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lafitte et al. (US 2013/0274149- cited previously).
	With respect to independent claim 1, Lafitte discloses a composition, comprising:
	water ([0144]);
	a weighting agent present in an amount that does not exceed 25% BWOB or BWOC (Abstract, [0117], [0152]); and
	an additive comprising nanocrystalline cellulose, microcrystalline cellulose, cellulose fibrils, or bacterial nanocellulose pre-dispersed in water ([0015], [0033], [0036], [0051], and [0067]),
	wherein the composition’s density is controlled by the addition of said nanocrystalline cellulose, microcrystalline cellulose, cellulose fibrils or bacterial nanocellulose ([0061] and [0140]).
	Regarding claim 1, Lafitte discloses teaches wherein the weighting agent is present in an amount that “does not exceed 25% BWOB or BWOC” ([0152]). Although silent to wherein the weighting agent is In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Further regarding claim 1, Laffite discloses wherein the additive may be nanocrystalline cellulose, microcrystalline cellulose, cellulose fibrils, or bacterial nanocellulose ([0015], [0033], [0036], and [0051]). With regard to the remaining (cellulose) additives of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such (cellulose) additives.
	Further regarding claim 1, Laffite discloses wherein density is controlled by the addition of said nanocrystalline cellulose, microcrystalline cellulose, cellulose fibrils or bacterial nanocellulose ([0061] and [0140]). Although silent to wherein the density of the composition is expressly “between 9.4 lb/gal and 20.0 lb/gal,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a density as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, since Laffite discloses the same composition as claimed, the composition would naturally act in the same manner as claimed, i.e., it would have the same density.  If there is any difference between the composition of Lafitte and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
	With respect to depending claim 2, Lafitte discloses wherein the cellulose fibrils are microfibrils or nanofibrils ([0033] and [0051]).
	With respect to depending claims 4 and 5, Lafitte discloses wherein the additive may be nanocrystalline cellulose, cellulose fibrils, or bacterial cellulose ([0015], [0033], [0036], and [0051]), and wherein the additive may have “[diameters between] about 1 nm to about 1000 nm,” “[diameters between] about 5 nm to about 500 nm,” “[lengths of] about 50 to about 500 nm,” “[lengths of] up to 1 µm,” or “microns in length”   ([0034], [0035], [0040], [0051], [0054]). Although silent to wherein the cellulose have “diameters between 4 nanomaters and 20 microns” or “lengths between 50 nanometers and 3 millimeters,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a size as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With respect to depending claim 7, Lafitte discloses wherein the composition is a spacer composition that further comprises a surfactant ([0016], [0046], and [0059]).
	With respect to depending claim 8, which is dependent upon claim 7, Lafitte discloses wherein the cellulose additive is present at a concentration between 0.001% and 10% by weight of the fluid ([0058] and [0059]). Although silent to wherein the cellulose additive concentration is “between 0.001% and 10% by weight of water,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With respect to depending claim 9, which depends upon claim 7, Lafitte discloses wherein the weighting agent may be barite, hematite, or silica (0117], [0152], and claim 14). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials as the weighting agent.
	With respect to independent claim 16, Lafitte discloses a method for cementing a subterranean well, comprising:
	preparing a spacer fluid comprising water, a weighting agent, and an additive that comprises nanocrystalline cellulose, microcrystalline cellulose, cellulose fibrils, or bacterial nanocellulose (Abstract, [0015], [0016], [0033], [0036], [0051], [0056]-[0058], [0067], and [0134]-[0162]),
	preparing a cement slurry comprising water, an inorganic cement, a weighting agent, and adding an additive pre-dispersed in water (Abstract, [0015], [0016], [0033], [0036], [0051], [0056]-[0058], [0067], and [0134]-[0162]),
	placing the spacer fluid and cement in the subterranean well ([0016]).
	wherein the additive is present in the spacer fluid at a concentration of between 0.001% and 10% by weight of the fluid ([0058] and [0059]), the weighting agent present in an amount that does not exceed 25% BWOB or BWOC (Abstract, [0117], [0152]), controlling density by the addition of said nanocrystalline cellulose, microcrystalline cellulose, cellulose fibrils or bacterial nanocellulose ([0061] and [0140]), the fluid loss rate of the composition is controlled ([0115]-[0124] and [0137]).
	wherein the additive is present in the cement slurry at a concentration of between 0.001% and 10% by weight of the fluid ([0058] and [0059]), the viscosity of the slurry may be about 50 cP at a shear rate of about 100 s-1 and between about 90 and 120 cP at about 500 s-1 ([0095] and Fig. 6), and the fluid loss rate of the slurry is controlled ([0115]-[0124] and [0137]).
	Regarding claim 16, Lafitte discloses wherein the spacer fluid and cement are placed in the subterranean well ([0016]). Although silent to wherein the spacer fluid precedes the cement, this would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention since it amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397.
	Regarding claim 16, Laffite discloses wherein the additive may be nanocrystalline cellulose, microcrystalline cellulose, cellulose fibrils, or bacterial nanocellulose ([0015], [0033], [0036], and [0051]). With regard to the remaining (cellulose) additives of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such (cellulose) additives.
	Regarding claim 16, Lafitte discloses wherein the cellulose additive is present at a concentration between 0.001% and 10% by weight of the fluid ([0058] and [0059]). Although silent to wherein the cellulose additive concentration is “between 0.001% and 10% by weight of water” or “between 0.01% and 5% by weight of the cement,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 16, Lafitte discloses teaches wherein the weighting agent is present in an amount that “does not exceed 25% BWOB or BWOC” ([0152]). Although silent to wherein the weighting agent is present in an amount of “50 lb/bbl to about 700 lb/bbl,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a weighting agent amount as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 16, Laffite discloses wherein density is controlled by the addition of said nanocrystalline cellulose, microcrystalline cellulose, cellulose fibrils or bacterial nanocellulose ([0061] and [0140]). Although silent to wherein the density of the composition is expressly “between 9.4 lb/gal and 20.0 lb/gal,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a density as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, since Laffite discloses the same composition as claimed, the composition would naturally act in the same manner as claimed, i.e., it would have the same density.  If there is any difference between the composition of Lafitte and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
	Further regarding claim 16, Laffite discloses wherein the viscosity may be about 50 cP at a shear rate of about 100 s-1 and between about 90 and 120 cP at about 500 s-1 ([0095] and Fig. 6). Although silent to wherein the viscosity of the composition is expressly “lower than 300 cP at a shear rate of 511 s-1,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a viscosity as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, since Laffite discloses the same composition as claimed, the composition would naturally act in the same manner as claimed, i.e., it would have the same viscosity.  If there is any difference between the composition of Lafitte and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
	Further regarding claim 16, Laffite discloses wherein the fluid loss rate of the composition is controlled, wherein fluid loss control additives are “used to prevent or at least limit the fluid loss” ([0115]-[0124] and [0137]). Although silent to wherein the fluid loss rate of the composition is expressly “between 0.33 mL/min and 3.8 mL/min at a differential pressure of 500 psi and a temperature of 140°F,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a fluid loss rate as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, since Laffite discloses the same composition as claimed, the composition would naturally act in the same manner as claimed, i.e., it would have the same fluid loss rate.  If there is any difference between the composition of Lafitte and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
	With respect to depending claim 17, Lafitte discloses werein the cellulose fibrils are microfibrils or nanofibrils ([0033] and [0051]).
	With respect to depending claim 18, Lafitte discloses wherein the additive is present at a concentration between 0.001% and 10% by weight of the cement ([0058]).
	With respect to depending claims 19 and 20, Lafitte discloses wherein the additive may be nanocrystalline cellulose, cellulose fibrils, or bacterial cellulose ([0015], [0033], [0036], and [0051]), and wherein the additive may have “[diameters between] about 1 nm to about 1000 nm,” “[diameters between] about 5 nm to about 500 nm,” “[lengths of] about 50 to about 500 nm,” “[lengths of] up to 1 µm,” or “microns in length”   ([0034], [0035], [0040], [0051], [0054]). Although silent to wherein the cellulose have “diameters between 4 nanomaters and 20 microns” or “lengths between 50 nanometers and 3 millimeters,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a size as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With respect to depending claim 21, Lafitte discloses wherein the cement may comprise Portland cement, slag cement, and silica cement ([0143]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials as the cement.
Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive.
	Applicant argues that the 112(a) rejection (see above) is improper since “no text in the Specification implies that the spacer must be pumped with no cellulose when the cement comprises cellulose [or] that the cement must be pumped with no cellulose when the spacer comprises cellulose” (emphasis added). That is to say, the Applicant argues that support can be found for an embodiment comprising a spacer comprising cellulose and an independent cement comprising cellulose since nowhere in the Specification is this recited as specifically not possible. The Examiner finds this argument unpersuasive. The Examiner points out that by this logic every possible embodiment under the sun has support in the Specification provided the Specification does not recite and restrict such an embodiment specifically, i.e., unless a specific embodiment is described as not possible, the embodiment is assumed to have support.
	Applicant argues that “Lafitte does not describe weighting agent concentrations nor the fluid densities of such fluids.” The Examiner finds this argument unpersuasive. As noted above in greater detail, LaFitte does indeed provide support for a weighting agent concentration ([0152]) as well as density of the cement slurry composition ([0060] and [0140]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVI T SKAIST/
Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/
Supervisory Patent Examiner, Art Unit 3674